Olmsted, J.,
This defendant was clocked as driving 35 miles per hour on a Springfield Township road in a residential area, posted with 25 m.p.h. signs. He waived hearing before a justice of the peace. He defends on two grounds, first that Spring*184field Township has adopted no ordinance establishing a 25-mile speed limit, and. second, that it has no power to establish a limit lower than 35 miles in a residential area.
The basis for erecting the 25-mile signs is ordinance no. 32, enacted November 2, 1926. This ordinance authorizes the erection of signs reading “Fifteen (15) Mile Speed Limit” at such points on any township highway as may in the judgment of the police committee be required. There is no reference to 25-mile signs, and no prohibition of driving above that speed.
Section 1002 of The Vehicle Code of May 1, 1929, P. L. 905, 75 PS §501 prohibits speeds in excess of 25 m.p.h. or 35 m.p.h. limits within business or residence districts where official signs erected by the proper authorities are displayed.
Section 1103 of The Vehicle Code provides that “Local authorities, except as expressly authorized by this act, shall have no power or authority to alter any speed limitations declared in this act”: 75 PS §663. The relevant authorization is contained in section 1106 which permits local authorities to cause official signs to be erected “as may be appropriate, to give notice of legal parking and other local ordinances, rules and regulations”: 75 PS §682.
In this ease there is no local ordinance prohibiting a speed of 35 miles per hour or authorizing 25 m.p.h. signs. It is, therefore, unnecessary to discuss defendant’s other point which is that even if there were an ordinance prohibiting speeds in excess of 25 miles an hour in a residential district, such ordinance would violate the regulations of the Secretary of Highways and would, therefore, be invalid.

Order

And now, April 28, 1959, defendant is found not guilty.